Citation Nr: 1609614	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  10-03 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability evaluation of 100 percent for PTSD.

(The issue of entitlement to an additional clothing allowance will be addressed in a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran had active military service from July 1990 to February 1992 and from February 2003 to October 2003.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in August 2013.  This matter was originally on appeal from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue entitlement to an evaluation of 100 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his PTSD has been manifested by no better than occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an evaluation of at least 70 percent for PTSD have been approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the favorable outcome of this appeal with respect to the issue of entitlement to an evaluation of 70 percent for PTSD, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411-9440, a 50 percent evaluation is assigned when the service-connected mental disorder is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or 
 depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The Board notes that by rating decision in May 2007, a 50 percent evaluation had been assigned for the Veteran's PTSD.  

On October 20, 2008, VA received a May 2008 letter from the Veteran's private treating psychiatrist, Dr. Diaz, which essentially duplicated an earlier letter dated in April 2007 stating,

[The Veteran] has been under my care since [November 9, 2004], when he was evaluated and diagnosed as having Iraq War related Chronic Post Traumatic Stress Disorder.  [The Veteran] has symptoms which include insomnia, nightmares, anxiety, panic attacks, depressed mood, flashbacks, intrusive thoughts, hypervigilance, poor concentration and short-term memory, poor impulse and anger control, and social withdrawal, all associated with his PTSD.  His GAF is 45.  [The Veteran] receives supportive psychotherapy and pharmacotherapy for his psychiatric disorder.  He is currently on Celexa 20 mg [every morning], Valium 10 mg [twice daily], and Sonata 20 mg [nightly].  He has shown some improvement with this treatment regimen.  However, due to the severity and chronicity of his PTSD, he should be considered as permanently and totally disabled.

Also of record is an October 2008 letter from the United States Office of Personnel Management (OPM) to the Veteran noting that he had been found to be disabled for his position as a Primary Care LPN due to chronic PTSD.  

The Veteran underwent VA PTSD examination in December 2008.  The examiner noted that the Veteran had been prescribed Citalopram, 60 mg at bedtime; Lorazepan, 1 mg, 203 times per day for anxiety; and Sonata, 20 mg nightly which the Veteran indicated seemed to alleviate symptoms to a mild degree.  The Veteran reported becoming angry and verbally abusive towards his girlfriend and noted that his relationships with other family members were problematic.  The Veteran reported that he was distant from his mother, that he had threatened physical harm to his father, and that his sister did not want to be around him for more than a couple of hours.  The Veteran also reported that he had no social relationships and that he spent the majority of his time watching movies and video games. 

The examiner noted that the Veteran's psychosocial functioning at that time appeared to be fairly poor, that he was involved in a volatile relationship, and that his relationships with all other family had deteriorated.  The examiner noted that problematic family relations appeared to be related to irritability, social distancing, and anger outbursts.  The examiner noted that the Veteran's social impairment was likely related to impaired abstract-thinking and social distancing.  Psychiatric examination revealed circumstantial and tangential thought process, sleep impairment, poor impulse control, and an inability to appropriately interpret the phrase, "People who live in glass houses, should not throw stones."  The Veteran reported that he had recurrent thoughts of suicide occurring on a weekly basis with no plan or intent to harm himself.  The examiner noted, however, that the Veteran's impulsivity placed him at a chronic increased risk for suicidal behaviors.

The examiner noted that the severity of PTSD symptoms based on psychometric data was severe.  The validity of psychological test results was noted to be "probably valid."  The examiner noted that the Veteran reported experiencing extreme severity of nearly all symptoms assessed and commented that if such symptoms were actually experienced extremely, they would most likely be highly observable during the assessment.  The examiner, however, noted that because the Veteran had demonstrated substantial difficulties with linear thought and abstract thinking, it may have made it more difficult for him to view his experiences of a continuum as was required by the testing.  As such, the examiner found that the Veteran's answers may reflect some over reporting of experiences.  

With respect to his occupational functioning, the Veteran reported that he was chronically tardy to work and missed at least a month of work in the prior year and that he had difficulty concentrating during non-routine tasks that resulted in forgetting to complete tasks.  The Veteran reported positive relationships with most coworkers and supervisors except for two with whom he engaged in verbal altercations.  The examiner noted that occupational impairments were related to motivational disturbance, anxiety, desire to isolate, difficulty concentrating, irritability, anger outbursts, impaired abstract thinking, and nonlinear thought processes.  The examiner noted that mild concentration impairment, significant impairment of abstract thinking ability, and non-linear thought processes were manifested during the assessment.

The Veteran was diagnosed as having PTSD; and a GAF of 45 was assigned due to the presence of moderately-severe to severe symptoms.  The examiner found that the PTSD symptoms resulted in reduced reliability and productivity.  

In a September 2011 letter, a private mental health nurse practitioner noted that the Veteran had been referred to her by Dr. Diaz and had been under her care since August 2011; that his symptoms included insomnia, nightmares, anxiety, panic symptoms, anger, social isolation and intrusive thoughts, hypervigilance, and poor impulse control; and that his medications were Prozac 40 mg daily, Xanax 1 mg three times daily, and Sonata 10 mg at bedtime.  It was recommended that due to the chronicity and severity of his psychiatric illness, he remain permanently and totally disabled.   

The Veteran underwent VA examination in October 2015 at which time he reported impaired sleep, irritability, severe anger and isolation, and hallucinations.  The examiner noted that the Veteran's presentation was not consistent with psychosis, and he had difficulty explaining the hallucinations.  The examiner noted that the Minnesota Multiphasic Personality Inventory-2 (MMPI-2) was administered but that the symptom profile was invalid due to gross over-reporting of symptoms.  The examiner noted that the Veteran's level of impairment was occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

The examiner noted that there was no evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short and long-term memory, such retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

The examiner noted that he Veteran carried a historical diagnosis of PTSD but that upon interviewing him, he did not endorse the full criteria for PTSD and that there were multiple clinical indicators of symptom exaggeration.  The examiner also noted that the Veteran's test results indicated extreme over-reporting of symptoms and functional impairment and that if this were an initial examination, the examiner would have been unable to offer any diagnosis because of the extent of over-reporting.  

In view of the medical evidence, the findings of record indicate that at different times during the appeal period, the Veteran's PTSD symptoms matched all of the rating criteria for a 30 percent rating (depressed mood, anxiety, panic attacks, chronic sleep impairment, and memory loss; some of the rating criteria for a 50 percent rating (circumstantial speech; panic attacks; impairment of memory; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships); and some of the rating criteria for a 70 percent rating (suicidal ideation; impaired impulse control; and difficulty in adapting to stressful circumstances). 

The Veteran has also been assigned GAF scores of 45. The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, a GAF score of 41 to 50 indicates the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social or occupational functioning (e.g., no friends).  Although such scores are not dispositive of the evaluation issue, they must be considered in light of the actual symptoms of the Veteran's disorder. 

At its worst, the Veteran's PTSD symptoms and GAF scores reflected occupational and social impairment with deficiencies in most areas.  At its best, the Veteran's PTSD symptoms reflected occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. 

Although the December 2008 VA examiner determined that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity indicative of a 50-percent evaluation, the GAF score of 45 assigned at that time is indicative of serious impairment in social and occupational functioning, more in line with the criteria for a 70-percent evaluation.  In fact, although the examiner noted that the Veteran's answers might reflect some over-reporting of experiences and that his PTSD symptoms did not result in the areas of judgment, thinking, family relations, work, or mood, there were reports of impaired abstract thinking, serious problems with his family relations, problems with work both with remembering to complete tasks and with some coworker relations, and mood including irritability and poor impulse control.  In addition, the record also suggests that such impulsivity places him at increased risk for suicidal behaviors. 

The Board acknowledges the VA examiners' assessments of the Veteran's over reporting symptoms.  In fact, the October 2015 VA examiner noted that testing indicated extreme over-reporting of symptoms and functional impairment.  In this case, however, the December 2008 VA examiner noted that because the Veteran had demonstrated substantial difficulties with linear thought and abstract thinking, this could have made it more difficult for him to view his experiences of a continuum as was required by the testing.  

Although there is medical evidence that characterizes the Veteran's PTSD symptoms as mild to moderate, the Board believes that this is a case where the positive evidence and the negative evidence are at least in a state of equipoise.  Taking such evidence into account, the Board finds that the Veteran's PTSD has been manifested by symptomatology that resulted in occupational and social impairment, with deficiencies in most areas, such as work, and family relations, judgment, thinking or mood. 

The Board notes that it appears that with the help of medication, Veteran's symptoms have decreased in severity.  In this case, the Board finds that during the appeal period, at its worst, the Veteran's PTSD symptoms were shown to cause occupational and social impairment with deficiencies in most areas. 

Therefore, by resolving all doubt in favor of the Veteran, the Board finds that the Veteran's PTSD symptoms, at their worst, more nearly approximate the criteria for the 70 percent rating.  Thus, upon consideration of all of the relevant current evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas.


ORDER

Entitlement to an evaluation of 70 percent for PTSD is granted subject to the law and regulations governing the payment of monetary benefits.


REMAND

In a claim for an increased rating, the Veteran is presumed to be seeking the maximum possible evaluation.  See AB v. Brown, 6 Vet. App. 35 (1993).  In this case, the Veteran has not indicated that a 70-percent evaluation for his PTSD will satisfy his appeal.  Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411-9440, the maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Unfortunately, although the Board was able to determine that the Veteran's PTSD symptoms warrant at the very least a 70-percent evaluation, it is unable at this time to determine whether a 100-percent evaluation is warranted.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

The Board remanded the case in August 2013 for additional development including, inter alia, requesting private treatment records from Dr. Diaz and from the private nurse practitioner who provided the September 2011 letter regarding the severity of the Veteran's PTSD symptoms and issuing a Supplemental Statement of the Case.  As this development was not done, further development is, therefore, needed in light of this Stegall violation.

The Board notes that a Case Development Sheet provided by the Social Security Administration (SSA) notes that the Veteran reported that his private psychiatrist kept handwritten notes.  Unfortunately, it appears that Dr. Diaz closed his practice which necessitated the Veteran's referral to a mental health nurse practitioner.  Nevertheless, VA must make an effort to obtain Dr. Diaz' handwritten treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with the necessary authorization forms for the release of private treatment records of Dr. Diaz and of the private nurse practitioner who provided the September 2011 letter.  An attempt to obtain these records should be made.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The case should be reviewed on the basis of the additional evidence.  The issue of entitlement to a disability evaluation of 100 percent for PTSD should be adjudicated.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


